DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 3rd, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunnally (US 7,410,123 B2) in view of Kling (US 3,997,131 A).
Regarding claims 1, 12 and 18: Nunnally teaches a system, comprising: 
a stator (16) comprising one or more propulsion magnets (40) configured to output a magnetic field which interacts with at least one third rotor magnet to rotate a rotor about a rotational axis relative to the stator (c. 4, ℓ. 47-59); and 
the rotor (at 20) comprising an annular rotor base (the center of 36) defining the rotational axis (fig. 5: a central vertical axis bisecting the aircraft) and comprising a plurality of rotor segments (figs. 6, 8: rotors 20; visible in figs. 1, 17, 21 as segmented) arranged around the stator, each rotor segment including 
a sidewall (at 36) spaced from the rotational axis, a first rotor wall (top fork of 36) extending from a first end of the sidewall and towards the rotational axis (see figs. 6, 8), and a second rotor wall (bottom fork of 36) extending from a second end of the sidewall and towards the rotational axis (see figs. 6, 8), the second rotor wall spaced from the first rotor wall (figs. 6, 8), the rotor defining a rotor axis through the first rotor wall and the second rotor wall and parallel to the rotational axis (figs. 6, 8: a vertical line may be drawn parallel to the rotational axis and passing through both forks of 36); 
at least one first rotor magnet (top 44) coupled with the first rotor wall (figs. 6, 8), the at least one first rotor magnet configured to maintain a first space between the first rotor wall and the first stator magnet along the rotor axis (c. 4, ℓ. 37-59); 
at least one second rotor magnet (bottom 44) coupled with the second rotor wall (figs. 6, 8), the at least one second rotor magnet configured to maintain a second space between the second rotor wall and the second stator magnet along the rotor axis (c. 4, ℓ. 37-59); 
the at least one third rotor magnet (middle 44) coupled with the sidewall and spaced from the one or more propulsion magnets of the stator (figs. 6, 8), the at least one first rotor magnet (top 44) and the at least one second rotor magnet (bottom 44) located along the rotor axis (figs. 6, 8: vertical line passing through the forks of 36) between the rotational axis (a vertical line bisecting the aircraft of figs. 2-5) and the at least one third rotor magnet (figs. 6, 8: the rotational axis is outside of the figure, to the far right, while the third magnet is the middle magnet 44; the rotor axis is a vertical line passing through the top and bottom magnets 44 and lies wholly between the middle magnet 44 on the left and the rotational axis on the right), the at least one first rotor magnet and the at least one second rotor magnet extending perpendicular to the at least one third rotor magnet (figs. 6, 8: the middle magnet 44 is shown to extend vertically, while the top and bottom magnets 44 extend horizontally), the rotor configured to be driven about the rotational axis by the propulsion magnets (c. 4, ℓ. 37-59), the propulsion magnets configured to output the magnetic field responsive to a control signal and the magnetic field interacting with the at least one third rotor magnet to drive the rotor (c. 4, ℓ. 37-59).
In the embodiment of figs. 6 and 8, Nunnally provides on the stator a series of alternating support coils 38 and drive coils 40 and does not provide, separate from one or more propulsion magnets, dedicated first and second stator magnets which interact with the first and second rotor magnets. Nunnally does teach a separate embodiment in fig. 7 having upper and lower support coils 38 and middle drive coils 40 on the stator, but in this embodiment the rotor has only a single series of magnets 44. Nunnally accordingly fails to teach a combined embodiment where the stator has first and second stator magnets and one or more propulsion magnets in combination with a rotor having first, second and third rotor magnets which interact with the first, second and propulsion stator magnets.
Kling teaches a rotorcraft with magnetically driven rotors (abstract) wherein the magnetic drive interaction comprises:
on the radially inner side (at 36) a first inner magnet (top 44’), a second inner magnet (bottom 44’), and one or more propulsion magnets (41) configured to output a magnetic field which interacts with at least one third outer magnet to rotate a rotor about a rotational axis (c. 15, ℓ. 33-51: “The individual units 41, 42 form electromagnetic poles whose fields cooperate with the permanent magnets. By applying correspondingly regulated currents to the pole units 41, 42 in the aforerecited manner, a rotary field may be produced which causes the outer rotor, together with the inner rotor, to form an electromotor and the two rotors are driven in counter-rotation due to the action of the rotary field”);
on the radially outer side (at 34) a first outer magnet (43’) coupled with a first wall (top fork of 35) and configured to maintain a first space between the first wall and the first inner magnet (c. 15, ℓ. 52-58: the support hoops of the rotors are journaled by magnetic bearings including magnetic bearings 43’ and 43”); a second outer magnet (43”) coupled with a second wall (bottom fork of 35) and configured to maintain a second space between the second wall and the second stator magnet (c. 15, ℓ 52-58); and at least one third outer magnet (40) coupled with a sidewall (vertical portion of 35) and spaced from the one or more propulsion magnets (see fig. 3), the radially outer rotor configured to be driven by the propulsion magnets via a magnetic field of the one or more propulsion magnets interacting with the at least one third outer magnet (c. 15, ℓ. 33-51).
Though in the embodiment of fig. 3, the first and second inner magnets and propulsion magnets are mounted on another rotor, Kling does disclose the application of this system on the stator itself, for example in figs. 6-9 and 15-17 and c. 2, ℓ. 41—c. 3, ℓ. 23. Further, it is considered within the level of ordinary skill in the art to configure the propulsion magnets of Nunnally as first, second and propulsion magnets cooperating with first second and third rotor magnets as taught by Kling. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the stator of Nunnally to have first and second stator magnets aligned with the first and second rotor magnets and propulsion magnets aligned with the third rotor magnets as taught by Kling with the benefit that the first and second stator magnets may be tailored for the purpose of acting as a magnetic bearing, as disclosed by Kling (c. 9, ℓ. 34-52) such that the propulsion magnets may be tailored to the purpose of driving the rotors.
Regarding claims 2, 13 and 19: Nunnally, as modified, provides the rotor system of claims 1, 12 and 18, further comprising: at least one rotor blade (Nunnally individual blade 20) rotatably coupled with the sidewall opposite the at least one third rotor magnet (see figs. 6, 8), the at least one rotor blade rotating about a blade axis extending transverse the sidewall (figs. 2-5: vertical axis bisecting the aircraft).
Regarding claims 3 and 14: Nunnally, as modified, provides the rotor system of claims 2 and 13, wherein the at least one third rotor magnet comprises a pair of third rotor magnets (see for example Nunnally fig. 10 or 21), the pair of third rotor magnets interacting with the one or more propulsion magnets via respective magnetic fields to produce rotation of the rotor blade about the blade axis (Nunnally c. 4, ℓ. 37-59, c. 9, ℓ. 31-59).
Regarding claims 4 and 15: Nunnally, as modified, provides the rotor system of claims 1 and 12, but is silent to details of the rotor segments. However, Kling teaches a plurality of rotor segments which are contiguous (c. 12, ℓ. 15-19, 38-42). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the rotors of Nunnally, as modified by Kling, in the form of contiguous rotor segments as taught by Kling for the ease of manufacturing.
Regarding claim 5: Nunnally, as modified, provides the rotor system of claim 1, further comprising: at least one castor wheel coupled with the rotor extending between the rotor and the stator to separate the rotor from the stator (Nunnally c. 8, ℓ. 55-57).
Regarding claims 6 and 16: Nunnally, as modified, provides the rotor system of claims 1 and 12, wherein the at least one first rotor magnet is aligned with the at least one second rotor magnet along a magnet axis extending parallel to the rotor axis and the rotational axis (figs. 6, 8: a vertical line passing through the top and bottom magnets 44 will be parallel to the rotational axis as well as a rotor axis passing through both forks of 36).
Regarding claim 7: Nunnally, as modified, provides the rotor system of claim 6, wherein the magnet axis and rotor axis are aligned (figs. 6, 8: the rotor and magnet axes may be coaxial).
Regarding claim 8: Nunnally, as modified, provides the rotor system of claim 1, wherein the at least one first rotor magnet (Nunnally top 44) and the at least one second rotor magnet (bottom 44) are permanent magnets (Nunnally c. 4, ℓ. 37-40: “three sets of permanent magnets 44”).
Regarding claim 9: Nunnally, as modified, provides the rotor system of claim 1, wherein the plurality of rotor segments comprises a plurality of first rotor segments arranged around the stator (figs. 6, 8: top rotor 20), and wherein the annular rotor base comprises a plurality of second rotor segments arranged around the stator adjacent to the plurality of first rotor segments (figs. 6, 8: bottom rotor 20).
Regarding claim 10: Nunnally, as modified, provides the rotor system of claim 9, wherein the plurality of first rotor segments are configured to rotate in a first direction about the rotational axis, and wherein the plurality of second rotor segments are configured to rotate in a second direction about the rotational axis opposite the first direction (Nunnally c. 6, ℓ. 28-29: “counter-rotating”).
Regarding claims 11, 17 and 20: Nunnally, as modified, provides the rotor system of claims 1, 12 and 20, wherein the rotor generates lift when driven by the one or more propulsion magnets while at least one first rotor magnet maintains the first space and the at least one second rotor magnet maintains the second space (c. 4, ℓ. 37-59).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11-13 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12 and 15 of copending Application No. 16/746,463 (reference application) (US 2020/0148333). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite first and second surfaces of a sidewall rather than first and second rotor walls. Pending claims 1-2, 11-13 and 17-20 correspond to copending claims 1 and 4, 12 and 15.
Claims 1-4, 8-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11 and 19 of copending Application No. 16/748,243 (reference application) (US 2020/0161991). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite first and second surfaces of a sidewall rather than first and second rotor walls. Pending claims 1-3, 11-14 and 17-20 correspond to copending claims 1, 11 and 19. Pending claims 4 and 15 are anticipated by copending claims 1 and 11 since a continuous sidewall is recited. Pending claim 8 would have been obvious to use permanent magnets since they do not require power. Pending claims 9 and 10 corresponds to copending claim 10.
Claims 1, 3-4, 8, 11-12, 14-15, 17-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11 and 19 of copending Application No. 16/744,915 (reference application) (US 2020/0204020). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite first and second surfaces of a sidewall rather than first and second rotor walls. Pending claims 1, 3, 11-12, 14 and 17-18 and 20 correspond to copending claims 1 and 11. Pending claims 4 and 15 correspond to copending claims 9 and 19. Pending claim 8 would have been obvious to use permanent magnets since they do not require power.

Response to Arguments
Applicant's arguments filed June 3rd, 2022, have been fully considered but they are not persuasive. Applicant has requested that the non-statutory double patenting rejections be held in abeyance until the claims are identified as allowable (Remarks, page 8). While this request is understandable, 37 CFR 1.111 only permits objections or requirements so to form not necessary to further consideration of the claims to be held in abeyance until allowable subject matter is indicated. See also MPEP 804, section I (B)(1), which states, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647